Election/Restrictions
DETAILED ACTION
This application contains claims directed to the following patentably distinct species:
a.	Species I, referring to Figs. 1A-1H, 49-52;
b.	Species II, referring to Figs. 2-8B, 19, 14, 15A-15E, 17A-17D, 18A-18B, 20A-20F, 58A-59B, 60A;
Upon the election of Species II, an election of subspecies is required:
i.	Sub-Species A, referring to Figs. 2-8B and 19;
ii.	Sub-Species B, referring to Figs. 14;
iii.	Sub-Species C, referring to Figs. 15A-15E;
iv.	Sub-Species D, referring to Figs. 17A-17D;
v.	Sub-Species E, referring to Figs. 18A-18B;
vi.	Sub-Species F, referring to Figs. 20A-20F;
vii.	Sub-Species G, referring to Figs. 58A-59B;
viii.	Sub-Species H, referring to Fig. 60A.
c.	Species III, referring to Figs. 10-13D; 
d.	Species IV, referring to Figs. 21A-21C;
e.	Species V, referring to Figs. 22A-22C;
f.	Species VI, referring to Figs. 23A-24;
g.	Species VII, referring to Figs. 36A-38H;
	Upon the election of Species VII, an election of subspecies is required:
	i.	Sub-Species A, referring Figs. 36A-36D;
	ii.	Sub-Species B, referring to Figs. 37A-37H;
	iii.	Sub-Species C, referring to Figs. 38A-38H;

i.	Species IX, referring to Figs. 46A-48B;
j.	Species X, referring to Figs. 55A-56D;
k.	Species XI, referring to Figs. 57A-57D;
l.	Species XII, referring to Figs. 61A-63B.
	Species XIII, referring to Figs. 64A-69E.
	Species XIV, referring to Figs. 74A-74L.

	The species are independent or distinct because each species and sub-species disclose different structural limitations. In addition, these species are not obvious variants of each other based on the current record.
	Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
	The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN STEWART whose telephone number is (571)272-4760.  The examiner can normally be reached on Monday-Friday 7:00AM-5:30PM(1 Friday B-week off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Isabella can be reached on 571-272-4749.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 
/ALVIN J STEWART/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        1/10/22